DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 
Claim Interpretation
Claim 1 recites in line 6-7 “a coating film formed by spraying in atmosphere of yttrium fluoride or a material containing yttrium fluoride” and claim 5 recites in line 10 that “the coating film is formed by spraying of yttrium fluoride or a material containing yttrium fluoride”. These limitations have been interpreted as product-by-process limitations. The structure implied by the process steps includes that the layer is formed of yttrium fluoride or a material containing yttrium fluoride. However no particular structural difference has been identified for the process of spraying. Where prior art references also taught spraying, such portion was cited for purposes of compact prosecution on the merits. If applicant feels that there is structure implied by the process of spraying or by any process steps added by amendment, applicant is kindly requested to identify any structural differences and provide evidence if needed. Please see MPEP 2113 for additional information on product-by-process claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0127319 of Ashizawa et al., hereinafter Ashizawa, in view of US Patent Application Publication 2015/0126036 of Zhao et al., hereinafter Zhao.
Regarding claim 1, Ashizawa teaches a plasma processing apparatus [0037] comprising: a processing chamber [0037] in which plasma is formed ([0037]); and a member which is a member inside of the processing chamber ([0037]) and is disposed on a surface to be exposed to the plasma [0037] and has a coating film [0039] formed by spraying [0062] of yttrium fluoride [0039], wherein a ratio of an orthorhombic crystal of the yttrium fluoride or the material containing the yttrium fluoride forming the coating film relative to entirety is 60% or more ([0039] taught as it is orthorhombic). Ashizawa fails to teach the chamber is disposed in a vacuum container and fails to teach the member is an inner wall surface. In the same field of endeavor of coating a plasma processing apparatus with a yttrium and fluoride containing coating (abstract), Zhao teaches that the processing chamber to be coated is a vacuum container [0008] and teaches that the chamber wall is coated with yttrium coatings for plasma resistance [0005]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ashizawa to include a the chamber is a vacuum coating and that the member to be coated forms a chamber wall because Ashizawa teaches the coating is for processing plasma chambers and Zhao teaches that the processing chambers to be coated includes a vacuum container as a feature of the chamber [0008] and because Zhao teaches that the walls should be coated for plasma resistance [0005]. Ashizawa teaches a crystal size of 50 nm or less [0052]. The effect of the crystal size to suppress generation of particles is met by the teaching of Ashizawa to form crystals of 50 nm or less by spraying ([0061] teaches aerosol deposition). 
Regarding claim 5, the combination of Ashizawa in view of Zhao remains as applied to the analogous limitations of instant claim 1. Additionally, Ashizawa teaches the apparatus is for semiconductor processing such that the semiconductor substrate to be processed by the various apparatuses disclosed in [0037] are the sample disposed inside the processing chamber to be processed using plasma generated inside of the chamber [0037]. Further Zhao demonstrates a substrate to be processed with plasma in the chamber (816 Fig 8 and [0032]). Ashizawa teaches a crystal size of 50 nm or less [0052]. The effect of the crystal size to suppress generation of particles is met by the teaching of Ashizawa to form crystals of 50 nm or less by spraying ([0061] teaches aerosol deposition). Ashizawa has taught the coating is for plasma chambers. Note that “in atmosphere” is inclusive of the atmosphere of the chamber in which the deposition of Ashizawa is occurring.
Response to Arguments
Applicant's arguments filed 01/14/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Regarding Ashizawa (reply p 8-12), the argument that the aerosol deposition method disclosed by Ashizawa [0061] is not spraying or plasma spraying in atmosphere is not persuasive because the atmosphere is the atmosphere of the chamber. Further, the layer of Ashizawa includes the claimed ratio of orthorhombic crystals and crystal size. The instant claim as presented connects the crystal size to the suppression of . Further, the instant claim does not require plasma spraying because the instant claims recite spraying, but not plasma spraying. Therefore, the arguments are not persuasive.
Applicant broadly argues that Zhao is not combinable with Ashizawa (reply p 13-14) but fails to present a reason why examiner’s combination is improper. Applicant provides arguments the prior art does not recognize applicant’s benefits but examiner has provided a reason for combining the prior art references and has demonstrated the combination teaches the claimed features of the structure. Applicant may wish to consider pursuing a method claim or incorporating additional features of the process of forming the layer into the claim and demonstrating how these provide a different structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0203330 teaches thermally spraying is a plasma spraying method [0091].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARGARET D KLUNK/Examiner, Art Unit 1716                

/KEATH T CHEN/Primary Examiner, Art Unit 1716